Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9-13 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based upon Applicant’s amendments to the claims.
Restriction/Election
In preparation for rejoinder of withdrawn claims, the Examiner notes the following issues with the withdrawn claims:
a.	Claim 5, dependency is on a cancelled claim 4;
b.	Claim 5, line 3, “vertically” needs to be changed to “substantially perpendicular” (see claim 1);
c.	Claim 6, the subject matter of “the support surface contacts a second thermal diffusion member” needs to be illustrated;
d.	Claim 7 needs to be cancelled because claim 1 is not generic to the embodiment of fig. 4; and

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first end of the conductor plate” (claim 11 –“thermally contact . . . an inner side surface of the antenna module at a first end of the conductor plate”, “a first thermal intergace material arranged between the first end of the conductor plate and . . .”;  and “a heat pipe contacting the first end of the conductor plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1-3, 9-13 and 16 are objected to because of the following informalities:
a.	Claim 1, line 12 requires “at least one second portion” which is understood by the Examiner as “at least one second portion of the first thermal diffusion member”; and
b.	Claim 1, line 15; and Claim 11, line 11, “the center” lacks antecedent basis and should be “a center”; and
c.	Claim 11, line 8 requires “to thermally contact.” The Examiner understands that “contact” means “the act or state of touching.” How does “thermal” or “thermally” modify “contact” or “contacting”? Does “thermal contact” require “touch” or “touching” of the elements to one another?  It is noted that claim 1 has amended to “thermally communicate with” or “thermally couple to” to address this same issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9, 10, 11-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
a.	Claim 1, line 10 requires “a first portion”	and line 14 requires “a conductor plate.”  Are these two different elements as currently claimed, or is the “first portion” the same element as the “conductor plate”?
b.	Claim 1, line 12 requires “at least one second portion”	and line 17 requires “at least one heat pipe.”  Are these two different elements as currently claimed, or is the “at least one second portion” the same element as the “at least one heat pipe”? and
c.	Claim 11, lines 10-11 requires “a first thermal interfacing material arranged between the first end of the conductor plate and the inner side surface of the antenna module, adjacent to the center of the conductor plate.”  If the first thermal interfacing material is required to be adjacent to the center of the conductor plate as amended claim 11 requires and \ depicted in fig. 3C, how can the first thermal interfacing material also be arranged at the first end of the conductor plate as claim 11 also requires?	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2018/092949, using US 10,721,837 as English translation).

With respect to Claims 9 and 10, Lee further teaches a metal bracket (fig. 6, 106) supporting the display (claim 9) and the first thermal diffusion member contacts (fig. 6 shows 109a contacting 106) the metal bracket (claim 10).
  
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the claim objection(s), the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that a cooling unit comprising of “the heating source comprises an antenna module configured to communicate at a frequency band of at least 20 gigahertz (GHz).”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 2 and all claims dependent thereof patentable over art of record.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,959,350 is in same patent family as 10,721,837.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835